DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yabe (JP 2007-285480) in view of Wingett et al. (US 8,015,889).
Yabe discloses and shows in Fig. 1 a ball screw device comprising: 
a threaded shaft; 
a nut into which the threaded shaft is inserted having a helical groove that faces a helical groove of the threaded shaft; 
multiple first balls configured to be rollably arranged on a helical raceway configured by the helical groove of the threaded shaft and the helical groove of the nut; 
an inner ring raceway groove formed on an outer circumferential surface of a portion of the threaded shaft that is a different portion having the helical groove in an axial direction; 
an outer ring having an outer ring raceway groove that faces the inner ring raceway groove; and 
multiple second balls configured to be rollably arranged between the inner ring raceway groove and the outer ring raceway groove, 

the ball screw device converts rotation of the threaded shaft into linear motion of the nut through the first balls rolling on the helical raceway while being subjected to a load.
Yabe does not describe an insertion hole in the outer ring and a lid to cover the insertion hole.  Wingett teaches a ball screw device having a bearing (110) where the outer ring has a rolling element insertion hole (Fig. 2, item 204) penetrating from its outer circumferential surface to the outer ring raceway groove and a lid (206) configured to cover the rolling element insertion hole, and an inner surface of the lid is formed into a concave shape to serve as part of the outer ring raceway groove.  The insertion hole and lid allows for easy construction, maintenance and repair of the bearing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yabe ball screw device with an insertion hole and lid as taught by Wingett for easy construction, maintenance and repair. 
Neither Yabe nor Wingett describes an outer diameter of a portion of the shaft in which the helical groove is formed is the same as an outer diameter of another portion of the shaft in which the inner ring raceway groove is formed.  
However, the size of the outer diameters of the helical groove portion and the raceway groove portion may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired load carrying parameters.  Such experimentation yields an obvious choice of range absent unpredictable results.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Wingett, as applied to claim 1, and further in view of Kawamura et al. (US 2005/0238273).
Neither Yabe nor Wingett shows the outer ring has a flange portion extending from the outer surface to an outer side in a radial direction, and a bolt insertion hole penetrating the flange portion in the axial direction.
Kawamura teaches a bearing assembly where the outer ring has a flange portion extending from the outer surface to an outer side in a radial direction, and a bolt insertion hole penetrating the flange portion in the axial direction to fasten the bearing assembly to a housing (para. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yabe/Wingett assembly with a flange portion extending from the outer surface to an outer side in a radial direction, and a bolt insertion hole penetrating the flange portion in the axial direction to fasten the bearing assembly to a housing.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658